Title: To Thomas Jefferson from Joseph Marx, 29 May 1796
From: Marx, Joseph
To: Jefferson, Thomas


                    
                        Sir
                        Manchester May 29. 1796
                    
                    By last Mail I recieved a Letter from Mr. B Bohlen of Philadelphia enclosing a Draft on You, from Jos Cerrachi favor G Meade 30 Days sight $1500. which I am requested to present for acceptance, not having an opportunity of personally presenting it, I should wish to be informed by return of Post, whether You intend to accept it, or should You decline doing it, I am requested to recieve the Bust sent by Mr. Cerrachi and forward it to Philadelphia. I am with due Respect, Sir Your very Hble Servt
                    
                        Jos Marx
                    
                